DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 11/9/2021.  Claims 1 and 3 are pending for consideration in this Office Action.

Response to Amendment

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/14/2021 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Regarding Claim 1, the recitation of “...wherein the dump heat exchanger is arranged to exchange heat between the refrigerant and the dump heat exchanger in a co-current mode, and wherein the second suction gas heat exchanger of the payload heat exchanger is inactivated,” renders the claim unclear because it is unclear what is meant by “the dump heat exchanger is arranged to exchange heat between the refrigerant and the dump heat exchanger.”  How or what heat exchange actually occurs here?  
Lastly, it is unclear what is meant by the limitation “...wherein the second suction gas heat exchanger of the payload heat exchanger is inactivated.” The disclosure makes a casual mention of the second suction gas heat exchanger being ‘inactivated’ but is silent how this is accomplished and/or what this means.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - wherein the dump heat exchanger is arranged to exchange heat between the refrigerant and a brine solution in a co-current mode, and wherein the second suction gas heat exchanger of the payload heat exchanger is inactivated - - for clarity.

Regarding Claim 3, the recitation of “...the second suction gas heat exchanger is arranged to exchange heat between liquid high pressure refrigerant having exited the dump heat exchanger and low pressure gaseous refrigerant having exited the payload heat exchanger,” renders the claim unclear because ‘first and second’ suction gas heat 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer (US4173865) in view of Tanaka (JP2012112591A).


Regarding Claim 1, Sawyer teaches a reversible refrigeration system [fig 1] comprising a compressor [14] arranged to compress gaseous refrigerant, a four-way valve [16] switchable between a heating position in which a payload [@ indoor unit 6] is heated and a cooling position in which the payload is cooled [col 2, lines 44-65], 
a payload heat exchanger [at least the assembly of heat exchangers 10, 30] connected to the payload requiring heating or cooling [fig 1], a dump heat exchanger [at least the assembly of heat exchangers 12/32; fig 1], 
a first suction gas heat exchanger [32] of the dump heat exchanger, a second suction gas heat exchanger [30] of the payload heat exchanger [fig 1], 
a first two one-way valve [50], a second one-way valve [40], a first controllable expansion valve [42] arranged between an outlet of the second suction gas heat exchanger and a refrigerant inlet of the payload heat exchanger [fig 1], and 
a second controllable expansion valve [34] arranged between an outlet of the first suction gas heat exchanger and a refrigerant inlet of the dump heat exchanger [fig 1]
wherein the one-way valves [40, 50] each are connected parallel to a corresponding expansion valve [34, 42; by inspection at fig. 1],
wherein switching of the four-way valve between the heating position and the cooling position controls a flow of pressurized refrigerant to either of the payload heat exchanger [10/30] or the dump heat exchanger [12/32] and wherein the heat exchanger which receives the flow of pressurized refrigerant functions as a condenser and the other heat exchanger functions as an evaporator [col 2, line 66-col 3, line 21], 
wherein, when the four-way valve [16] is in the heating position, the first expansion valve [34] is closed, the first one-way valve [40] is open, the second expansion valve [42] is open, the second one-way valve [50] is closed [col 4, lines 36-68] and 

Hancock does not teach wherein the dump heat exchanger is arranged to exchange heat between the refrigerant and a brine solution in a co-current mode.
However, Tanaka teaches a refrigeration system [0001] having where a heat exchanger [evaporator A] is arranged to exchange heat between a refrigerant a heat medium in a co-current mode [0082] for the obvious advantage of securing a cold water operation [0063].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Sawyer to have wherein the dump heat exchanger is arranged to exchange heat between the refrigerant and a brine solution in a co-current mode in view of the teachings of Tanaka in order to secure a cold water operation.
For clarity, the limitation “...wherein the dump heat exchanger is arranged to exchange heat between the refrigerant and a brine solution in a co-current mode, and wherein the second suction gas heat exchanger of the payload heat exchanger is inactivated,” has been given limited patentable weight.  It appears that Applicant is attempting to use a wherein statement to further distinguish the functioning of the dump heat exchanger.  However, wherein statements require the structure to perform the 
Lastly, the limitation “wherein the second suction gas heat exchanger of the payload heat exchanger is inactivated,” is given limited patentable weight based upon the 112 analysis above.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer (US4173865) and Tanaka (JP2012112591A) as applied to claim 1 above, and further in view of Suzuki (JP2000180026A).

Regarding Claim 3, Sawyer, as modified, teaches the invention of claim 1 above but does not teach wherein the second suction gas heat exchanger is arranged to exchange heat between liquid high pressure refrigerant having exited the dump heat exchanger and low pressure gaseous refrigerant having exited the payload heat exchanger when the four-way valve is in the cooling position.
However, Suzuki teaches a refrigerating apparatus [0001] having wherein a second suction gas heat exchanger i.e. first cooling pipe 44 is arranged to exchange heat between liquid high pressure refrigerant having exited a dump heat exchanger i.e. cooler 22 and low pressure gaseous refrigerant having exited a payload heat exchanger i.e. second cooling pipe 46 when a four-way valve [12] is in a cooling position [0015-0017; fig 2; where if condenser 18 represents the payload heat exchanger, then the operation described in fig 2 is a mode of operation where condenser 18 acts as an evaporator i.e. a cooling mode and the structural configuration described has refrigerant that exits the cooler and heat exchange occurs between pipe 46 and pipe 44 within the condenser 18.  Pipe 46 has a high pressure refrigerant and pipe 44 has a low pressure refrigerant after expansion occurs at valve 30].

Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Sawyer to  have wherein the second suction gas heat exchanger is arranged to exchange heat between liquid high pressure refrigerant having exited the dump heat exchanger and low pressure gaseous refrigerant having exited the payload heat exchanger when the four-way valve is in the cooling position in view of the teachings of Suzuki in order to efficiently liquefy the evaporated refrigerant and therefore prevent liquid flow into the compressor.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763